IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of City of Philadelphia     :
                                          :
Property Address: 1314 Spring             :
Garden St. Philadelphia PA 19103          :      No. 419 C.D. 2019
                                          :
Property Owner: Spring Garden             :
Parking Association                       :
                                          :
Appeal of: City of Philadelphia           :


PER CURIAM                               ORDER


            NOW, January 7, 2021, having considered Appellees’ application for

reargument, the application is denied.